Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					  35 U.S.C. 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan et al. (U.S. Patent No. 7,257,763) in view of Argyres (U.S. Patent No. 7,050,318).

	With respect to claims 1 and 19, the Srinivasan et al. reference teaches determining, using a first match line, that a match word satisfies a first content addressable memory (CAM) word stored in a CAM array (column 3, line 53 – column 4, line 8 - during a compare operation, the comparand may be masked by a global mask value, then compared simultaneously with all the CAM words stored in the CAM array 101, wherein, each of the rows of CAM cells is coupled to a corresponding match line 182, and any match between the comparand and a valid CAM word results in a match signal being output to the priority encoder 114 and flag circuit 112 via the corresponding match line 182), wherein the CAM array is configured to store a second CAM word that matches the first CAM word (column 4, lines 30-44 - each word line is coupled to a respective row of CAM cells within the CAM array 101 and enables a CAM word to be output from or input to the array); in response to determining that the match word satisfies the first CAM word, determining whether a first parity bit associated with the first CAM word matches a first parity of the first CAM word (column 9, lines 27-40 - the compare circuit 208 compares the output of the parity generator 206 with the corresponding stored parity bit).
	The Srinivasan et al. reference does not teach and in response to determining that the first parity bit associated with the first CAM word matches the first parity of the first CAM word: determining, using the first match line, a first random access memory (RAM) word stored in a RAM array, wherein the RAM array is configured to store a second RAM word that matches the first RAM word and wherein a second match line associates the second CAM word and the second RAM word; and outputting the first RAM word.
	The Argyres reference teaches and in response to determining that the first parity bit associated with the first CAM word matches the first parity of the first CAM word: determining, using the first match line, a first random access memory (RAM) word stored in a RAM array (column 10, lines 51-55 - during write operations, first function generator 161 generates a set of pre-compare bits by performing a logical function on a corresponding CAM word, and read/write circuit 145 writes the set of pre-compare bits to a row of CAM cells 402 selected by address decoder 120, thus, once the bits are compared, CAM cells 402 are identified, to which the set of pre-compare bits are written), wherein the RAM array is configured to store a second RAM word that matches the first RAM word and wherein a second match line associates the second CAM word and the second RAM word (column 9, lines 55-60 - during pre-compare operations, second function generator 162 generates an encoded search key by performing the logical function on the search key, and drives the encoded search key into CAM array 400 via PCCL/PCCLB for comparison with the sets of pre-compare bits, thus, a second word can be stored into the CAM array which can compared with the set of pre-compare bits); and outputting the first RAM word (column 10, lines 51-55 - during write operations, first function generator 161 generates a set of pre-compare bits by performing a logical function on a corresponding CAM word, and read/write circuit 145 writes the set of pre-compare bits to a row of CAM cells 402 selected by address decoder 120).
Thus, it would also have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Srinivasan et al. and Argyres  to incorporate the limitations of and in response to determining that the first parity bit associated with the first CAM word matches the first parity of the first CAM word: determining, using the first match line, a first random access memory (RAM) word stored in a RAM array, wherein the RAM array is configured to store a second RAM word that matches the first RAM word and wherein a second match line associates the second CAM word and the second RAM word; and outputting the first RAM word into the claimed invention.
One skilled in the art would have been motivated to by the proposed combination of the Srinivasan et al. and Argyres  references for reduced power consumption (column 1, lines 52-54 - Argyres).
	With respect to claims 2, 11 and 20, all of the limitations of claims 1, 10 and 19 have been addressed.
	 The Srinivasan et al. reference does not teach  comprising, before outputting the first RAM word: determining, using a second match line, that the match word satisfies the second CAM word; in response to determining that the match word satisfies the second CAM word, determining whether a second parity bit associated with the second CAM word matches a second parity of the second CAM word; and in response to determining that the second parity bit associated with the second CAM word does not match the second parity of the second CAM word, refraining from outputting the second RAM word.
	The Argyres reference teaches  comprising, before outputting the first RAM word: determining, using a second match line, that the match word satisfies the second CAM word (column 9, lines 55-60 - during pre-compare operations, second function generator 162 generates an encoded search key by performing the logical function on the search key, and drives the encoded search key into CAM array 400 via PCCL/PCCLB for comparison with the sets of pre-compare bits, thus, a second word can be stored into the CAM array which can compared with the set of pre-compare bits); in response to determining that the match word satisfies the second CAM word, determining whether a second parity bit associated with the second CAM word matches a second parity of the second CAM word (column 9, lines 61-64 - each pre-compare match line PML provides the match results of a pre-compare operation between the encoded search key and a corresponding set of pre-compare bits to match line control logic 114); and in response to determining that the second parity bit associated with the second CAM word does not match the second parity of the second CAM word, refraining from outputting the second RAM word (column 9, lines 49-61 - if the CAM words to be stored in main CAM array 116 are expected to contain more 1's than 0s, then performing a first logical function (e.g., a logical AND function) on the CAM words to generate corresponding sets of pre-compare bits may increase the percentage of mismatch conditions in pre-compare CAM array112. Further, if the CAM words to be stored in main CAM array 116 are expected to contain more 0’s than 1s, then performing a second logical function (e.g., a logical OR function) on the CAM words to generate corresponding sets of pre-compare bits may increase the percentage of mismatch conditions in pre-compare CAM array 112) and (column 10, lines 61-64 - each pre-compare match line PML provides the match results of a pre-compare operation between the encoded search key and a corresponding set of pre-compare bits to match line control logic 114).
Thus, it would also have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Srinivasan et al. and Argyres  to incorporate the limitations of comprising, before outputting the first RAM word: determining, using a second match line, that the match word satisfies the second CAM word; in response to determining that the match word satisfies the second CAM word, determining whether a second parity bit associated with the second CAM word matches a second parity of the second CAM word; and in response to determining that the second parity bit associated with the second CAM word does not match the second parity of the second CAM word, refraining from outputting the second RAM word into the claimed invention.
One skilled in the art would have been motivated to by the proposed combination of the Srinivasan et al. and Argyres  references for reduced power consumption (column 1, lines 52-54 - Argyres).
With respect to claims 3 and 12, the Srinivasan et al. reference teaches  further comprising determining the first parity bit as a majority of three or more parity bits associated with the first CAM word (column 14, line 64 – column 15, line 14 – to select one of the individual segment parity error signals 409 or one of the logical combinations of segment parity error signals (i.e., X2 or X4 parity error signals) to drive the block parity error signal 427.).
With respect to claims 4 and 13, all of the limitations of claim 1 have been addressed.
	 The Srinivasan et al. reference does not teach  further comprising fetching the first parity bit from the RAM array.
	The Argyres reference teaches  further comprising fetching the first parity bit from the RAM array (column 20, line 54 – column 21, line 11 - ternary CAM array 1300 includes a plurality of ternary CAM cells 1310 organized in any number of rows and columns. Further, each ternary CAM cell 1310, which can be any well-known SRAM-based, DRAM-based, or non-volatile ternary CAM cell, includes a data cell 1312 for storing a data bit and a mask cell 1314 for storing a local mask bit. Further, each word line WL is driven by address decoder 120 to select a row of data cells 1312 for writing or reading. Similarly, each mask word line MWL is driven by address decoder 120 to select a row of mask cells 1314 for writing or reading).
Thus, it would also have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Srinivasan et al. and Argyres  to incorporate the limitations of further comprising fetching the first parity bit from the RAM array into the claimed invention.
One skilled in the art would have been motivated to by the proposed combination of the Srinivasan et al. and Argyres  references for reduced power consumption (column 1, lines 52-54 - Argyres).
With respect to claims 5 and 14, all of the limitations of claim 1 have been addressed.
	 The Srinivasan et al. reference does not teach  comprising: receiving CAM data indicating a plurality of bit values and RAM data indicating a second plurality of bit values; setting the first CAM word and the second CAM word to match the CAM data; and setting the first RAM word and the second RAM word to match the RAM data.
	The Argyres reference teaches  comprising: receiving CAM data indicating a plurality of bit values and RAM data indicating a second plurality of bit values (column 9, lines 39 – 41 - each row in pre-compare CAM array 112 includes 5 CAM cells, and each row in main CAM array 116 includes 320 CAM cells); setting the first CAM word and the second CAM word to match the CAM data (column 9, lines 45-49 - the percentage of mismatch conditions in pre-compare CAM array 112 may also be maximized by selecting the logical function performed by function generators 161 and 162 according to expected bit patterns in CAM words that are to be stored in main CAM array 116); and setting the first RAM word and the second RAM word to match the RAM data (column 9, lines 49-61 - if the CAM words to be stored in main CAM array 116 are expected to contain more 1's than 0s, then performing a first logical function (e.g., a logical AND function) on the CAM words to generate corresponding sets of pre-compare bits may increase the percentage of mismatch conditions in pre-compare CAM array112. Further, if the CAM words to be stored in main CAM array 116 are expected to contain more 0’s than 1s, then performing a second logical function (e.g., a logical OR function) on the CAM words to generate corresponding sets of pre-compare bits may increase the percentage of mismatch conditions in pre-compare CAM array 112).
Thus, it would also have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Srinivasan et al. and Argyres  to incorporate the limitations of further comprising fetching the first parity bit from the RAM array into the claimed invention.
One skilled in the art would have been motivated to by the proposed combination of the Srinivasan et al. and Argyres  references for reduced power consumption (column 1, lines 52-54 - Argyres).
With respect to claims 6 and 15, the Srinivasan et al. reference teaches  comprising setting the first parity bit associated with the first CAM word and the second parity bit associated with the second CAM word to a parity of the CAM data (column 9, lines 5-13 - the parity bits stored in the CAM array are generated by circuitry external to the CAM device (e.g., the host processor), then written to the CAM array along with the corresponding CAM word. Thus, such parity bits may be selected to produce either odd or even parity according to the configuration of the external parity bit generator, wherein, in that case the even/odd select signal 232 may be programmed by the host to match the parity configuration of the external parity bit generator.).
With respect to claims 7 and 16, the Srinivasan et al. reference teaches   wherein the CAM array comprises one or more NOR CAM cells (column 27, lines 62 – 64 - CAM cells 801 may be any type of CAM cell including, without limitation, binary, ternary, NAND, NOR, volatile or nonvolatile).
With respect to claims 8 and 17, the Srinivasan et al. reference teaches  wherein the CAM array comprises one or more NAND CAM cells (column 27, lines 62 – 64 - CAM cells 801 may be any type of CAM cell including, without limitation, binary, ternary, NAND, NOR, volatile or nonvolatile).
With respect to claims 9 and 18, the Srinivasan et al. reference teaches wherein the CAM array comprises one or more SRAM CAM cells (column 27, lines 62 – 64 - CAM cells 801 may be any type of CAM cell including, without limitation, binary, ternary, NAND, NOR, volatile or nonvolatile).
With respect to claim 10, the Srinivasan et al. reference teaches a content addressable memory (CAM) array (see fig. 1, 101- CAM ARRAY); circuitry configured to determe, using a first match line, that a match word satisfies a first content addressable memory (CAM) word stored in a CAM array (column 3, line 53 – column 4, line 8 - during a compare operation, the comparand may be masked by a global mask value, then compared simultaneously with all the CAM words stored in the CAM array 101, wherein, each of the rows of CAM cells is coupled to a corresponding match line 182, and any match between the comparand and a valid CAM word results in a match signal being output to the priority encoder 114 and flag circuit 112 via the corresponding match line 182), wherein the CAM array is configured to store a second CAM word that matches the first CAM word (column 4, lines 30-44 - each word line is coupled to a respective row of CAM cells within the CAM array 101 and enables a CAM word to be output from or input to the array); in response to determining that the match word satisfies the first CAM word, determining whether a first parity bit associated with the first CAM word matches a first parity of the first CAM word (column 9, lines 27-40 - the compare circuit 208 compares the output of the parity generator 206 with the corresponding stored parity bit).
	The Srinivasan et al. reference does not teach a random access memory (RAM) array; and in response to determining that the first parity bit associated with the first CAM word matches the first parity of the first CAM word: determine, using the first match line, a first random access memory (RAM) word stored in a RAM array, wherein the RAM array is configured to store a second RAM word that matches the first RAM word and wherein a second match line associates the second CAM word and the second RAM word; and outputting the first RAM word.
	The Argyres reference teaches a random access memory (RAM) array (ternary CAM array 1300 includes a plurality of ternary CAM cells 1310 organized in any number of rows and columns, wherein, each ternary CAM cell 1310, which can be any well-known SRAM-based, DRAM-based, or non-volatile ternary CAM cell); and in response to determining that the first parity bit associated with the first CAM word matches the first parity of the first CAM word: determining, using the first match line, a first random access memory (RAM) word stored in a RAM array (column 10, lines 51-55 - during write operations, first function generator 161 generates a set of pre-compare bits by performing a logical function on a corresponding CAM word, and read/write circuit 145 writes the set of pre-compare bits to a row of CAM cells 402 selected by address decoder 120, thus, once the bits are compared, CAM cells 402 are identified, to which the set of pre-compare bits are written), wherein the RAM array is configured to store a second RAM word that matches the first RAM word and wherein a second match line associates the second CAM word and the second RAM word (column 9, lines 55-60 - during pre-compare operations, second function generator 162 generates an encoded search key by performing the logical function on the search key, and drives the encoded search key into CAM array 400 via PCCL/PCCLB for comparison with the sets of pre-compare bits, thus, a second word can be stored into the CAM array which can compared with the set of pre-compare bits); and outputting the first RAM word (column 10, lines 51-55 - during write operations, first function generator 161 generates a set of pre-compare bits by performing a logical function on a corresponding CAM word, and read/write circuit 145 writes the set of pre-compare bits to a row of CAM cells 402 selected by address decoder 120).

Thus, it would also have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Srinivasan et al. and Argyres  to 
incorporate the limitations of a random access memory (RAM) array; and in response to determining that the first parity bit associated with the first CAM word matches the first parity of the first CAM word: determine, using the first match line, a first random access memory (RAM) word stored in a RAM array, wherein the RAM array is configured to store a second RAM word that matches the first RAM word and wherein a second match line associates the second CAM word and the second RAM word; and outputting the first RAM word into the claimed invention.
One skilled in the art would have been motivated to by the proposed combination of the Srinivasan et al. and Argyres  references for reduced power consumption (column 1, lines 52-54 - Argyres).
    Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Enam Ahmed whose telephone number is 571-270-1729.  The examiner can normally be reached on Mon-Fri from 8:30 A.M. to 5:30 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached on 571-272-3819.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112                                                                                                                                                                                                        

      EA
    8/5/22